COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Turner Specialty Services, LLC v. Michaela Horn, Individually and as
                          next friend of G.H. and M.M., minors

Appellate case number:    01-22-00031-CV

Trial court case number: 2020-42026

Trial court:              55th District Court of Harris County

        Appellant, Turner Specialty Services, LLC (TSS), has filed an emergency motion to stay
all proceedings in the trial court. TSS has asked this Court to stay all proceedings and discovery
in the underlying trial court as to all parties, and alternately, as to TSS only.
      The Court requests appellee to file a response to this emergency motion by 5:00 p.m. on
Thursday, February 3, 2022.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: __January 28, 2022_____